Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I and a Cys-Cys homodimer of SEQ ID NO: 105 in the reply filed on 10/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 1-4, 8, 11 and 18 have been examined and claims 5-7, 9-10, 12-17 and 19 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Status of the Claims
Claims 1-19 are pending in this application.
Claims 5-7, 9-10, 12-17 and 19 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1-4, 8, 11 and 18 are presently under consideration as being drawn to the elected species/invention.

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 should be rewritten to recite “The modified peptide according to claim 1, wherein at least one of:
X comprises an acetyl group or a C6 to C20 lipid group located at the terminal end thereof;

Y is 1-Nal; and
Z comprises an amino group located at the terminal end thereof”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4, 8 and 18 are directed to a 
The rationale for this determination is explained below: 
Instant claims 1-4 and 8 are drawn to a modified peptide.
Claim 18 is drawn to a composition comprising the peptide and further comprising a pharmaceutically acceptable carrier or excipient. 
As evidenced by GenBank (KAF1570461.1, 1/31/2020), the cAMP-dependent protein kinase catalytic subunit alpha [Eudyptes robustus] comprises the sequence AKRVKGRTWTLCGT, which corresponds to the instantly claimed modified peptide having (i.e. comprising) (X)-(seq1)-(Y)-(seq2)-(Z), wherein:
1) X is Ala, seq1 is KRVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
2) X is Lys, seq1 is RVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
3) X is Arg, seq1 is VKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
4) X is Val, seq1 is KGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; or
5) X is Lys, seq1 is GRT, Y is Trp, seq2 is TLC, and Z is Gly.

The Office has prepared interim guidance (2014 Interim Guidance on Patent Subject Matter Eligibility) (Federal Register/Vol. 79, No. 241, Dec. 16, 2014) for use by USPTO personnel under 35 U.S.C. 101 in view of recent U.S. Supreme Court decisions. The 2014 Interim Eligibility Guidance supersedes the March 4, 2014 Process for Subject Matter Eligibility Analysis of Claims Reciting or Involving Laws of Nature/Natural Principles, Natural Phenomena, and/or Natural Products.

Step 1: The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2A: The claims involve a judicial exception, a product of nature.
Step 2B: The claims do not recite additional elements that amount to significantly more that the judicial exception.
Markedly different characteristics can be expressed as the product's structure, function, and/or other properties and is evaluated based on what is recited in the claim. In accordance with this analysis, a product that is purified or isolated will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the products naturally occurring counterpart. 
The Applicants have not shown a marked difference from the products naturally occurring counterpart.
With respect to claim 18, “pharmaceutically acceptable carriers” include water, which is naturally occurring. 
Therefore, the claims are drawn to a judicial exception and are considered patent ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 8, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emamian (US 2010/0047226).
With respect to claims 1-4, Emamian teaches the peptide AKRVKGRTWTLCGTPEY (SEQ ID NO: 60; claim 4), which corresponds to the instantly claimed modified peptide having (i.e. comprising) (X)-(seq1)-(Y)-(seq2)-(Z), wherein:
1) X is Ala, seq1 is KRVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
2) X is Lys, seq1 is RVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
3) X is Arg, seq1 is VKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
4) X is Val, seq1 is KGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; or
5) X is Lys, seq1 is GRT, Y is Trp, seq2 is TLC, and Z is Gly.

With respect to claim 8, the peptide of Emamian corresponds to the claimed (X7)-V-(X8)-GRT-(Y)-TLC-(Z), wherein X7 is Arg, X8 is Lys, Y is Trp, and Z is Gly.
With respect to claim 11, Emamian teaches the peptide is acetylated (claim 6; paras [0061]-[0062]).
With respect to claim 18, Emamian teaches a pharmaceutical composition comprising the peptide and a pharmaceutically acceptable excipient (claim 1) or carrier (claim 13; para [0010]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-4, 8, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8541670. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same peptide.
With respect to claims 1-4, 670 teaches a composition comprising the peptide AKRVKGRTWTLCGTPEY (SEQ ID NO: 60; claim 4), which corresponds to the instantly claimed modified peptide having (i.e. comprising) (X)-(seq1)-(Y)-(seq2)-(Z), wherein:
1) X is Ala, seq1 is KRVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
2) X is Lys, seq1 is RVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
3) X is Arg, seq1 is VKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
4) X is Val, seq1 is KGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; or
5) X is Lys, seq1 is GRT, Y is Trp, seq2 is TLC, and Z is Gly.

With respect to claim 8, the peptide of ‘670 corresponds to the claimed (X7)-V-(X8)-GRT-(Y)-TLC-(Z), wherein X7 is Arg, X8 is Lys, Y is Trp, and Z is Gly.

With respect to claim 18, ‘670 teaches the composition further comprises a carrier (claim 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658